Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-6-2006

USA v. $31,852.38
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3321




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. $31,852.38" (2006). 2006 Decisions. Paper 952.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/952


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                    No. 05-3321


                         UNITED STATES OF AMERICA

                                         v.

  THIRTY ONE THOUSAND EIGHT HUNDRED FIFTY TWO DOLLARS AND
         THIRTY EIGHT CENTS ($31,852.38) In United States Currency;
 ONE THOUSAND NINE HUNDRED AND NINE DOLLARS AND THREE CENTS
        ($1,909.03) In United States Currency; THIRTY ONE THOUSAND
   FIVE HUNDRED FIFTY THREE DOLLARS AND SEVENTY EIGHT CENTS
           ($31,553.78) In United States Currency; *SHAWN WRIGHT,
                                                Appellants

                            *(Pursuant to F.R.A.P. 12(a))


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE
                              D.C. Civil 04-cv-00854
                 District Judge: The Honorable Gregory M. Sleet


                     Submitted Under Third Circuit LAR 34.1(a)
                                  May 11, 2006


              Before: BARRY, SMITH and TASHIMA,* Circuit Judges


                            (Opinion Filed: June 6, 2006)


  *
   The Honorable A. Wallace Tashima, Senior Circuit Judge, United States Court of
Appeals for the Ninth Circuit, sitting by designation.
                                        OPINION




BARRY, Circuit Judge

        At issue in this in rem forfeiture proceeding are bank accounts held by Shawn

Wright and seized by the Drug Enforcement Administration (“DEA”) as part of a drug

investigation. The United States District Court for the District of Delaware struck

Wright’s answer to the government’s forfeiture complaint and entered a default judgment

in favor of the United States. Wright appeals. We will affirm.

                                             I.

        Shawn Wright was the subject of a drug investigation. The DEA, having seized

bank accounts containing $31,553.78, $1,909.03, and $31,852.38, instituted an

administrative forfeiture action against the accounts in rem. Wright filed verified claims

to the accounts with the DEA on March 22, April 14, and April 23, 2004. As required by

18 U.S.C. § 983(a)(3)(A), the government commenced a civil forfeiture action in the

District Court on July 13, 2004. That same day, the deputy clerk of the District Court

issued a warrant for arrest in rem and summons. Wright, through his attorney, received

service of the warrant, complaint, and interrogatories from the government on August 2,

2004.

        The arrest warrant informed Wright that



                                             2
       any person claiming an interest in, or right against, the property must file a
       verified Statement of Interest or Right identifying the interest in, or right
       against, the property in the manner set forth in Rule C(6)(a) of the
       Supplemental Rules for Certain Admiralty and Maritime Claims, Federal
       Rules of Civil Procedure, except that in no event may such Statement of
       Interest or Right be filed later than 30 days after the date of service of the
       complaint . . . . In addition, any person having filed such a Statement of
       Interest or Right must also file an answer to the complaint not later than 20
       days after the filing of the Statement . . . .

Accordingly, Wright had until September 1, 2004 to file a verified statement of interest,

and then until September 21, 2004 to file his answer to the complaint.

       As of September 27, 2004, Wright had filed nothing; that day, the government

filed a request for entry of default. On October 7, 2004, the government received from

Wright an unverified response to its interrogatories. The government wrote Wright on

October 22, 2004, informing him that he had “yet to file a claim and answer as required

by Admiralty Rule C” and asking whether “he still intend[ed] to contest the forfeiture.”

Wright’s next act was not until November 17, 2004, when he filed an answer to the

complaint. As Wright had still not filed a verified statement of interest, the government

moved to strike Wright’s answer, and Wright responded on January 28, 2005.

       The District Court found that the government provided Wright with the notice

required by Rule C(6) and observed that Wright never requested an extension of time to

file the claim.1 It concluded that



   1
     Wright’s only explanation for his incomplete and late submissions was that he was
not available and, “therefore, lost communication with his counsel.” The District Court
found “that Wright’s assertion, absent any specific facts or supporting affidavits, is

                                             3
       Wright’s answer to the complaint, unverified responses to interrogatories,
       and verified statements of interest filed with the DEA, while perhaps
       providing some type of notice to the Government, are not substitutes for the
       Rule C(6) verified statement, nor do they prevent the Government from
       claiming prejudice. The Government has an interest in the rapid resolution
       of claims and the delay in this case has prejudiced that interest and
       increased the length and cost of litigation. (citations omitted)

Consequently, the District Court struck the answer on June 7, 2005.

       Thereafter, the government moved for entry of default judgment. The clerk

entered a default on June 9, 2005, and the District Court granted the government’s motion

for default judgment four days later.2 On July 6, 2005, Wright appealed.3




insufficient to warrant the delay.” The District Court did note, however, that “even if [it]
were to consider Wright’s brief as a request for an extension of time, [it] would deny the
request, as Wright has not demonstrated that the delay in filing was a result of excusable
neglect, as required by the Federal Rule of Civil Procedure 6(b).”
   2
     Wright never sought relief from judgment pursuant to Fed. R. Civ. P. 60(b). Nor
does Wright claim on appeal, and has therefore waived the argument, that the District
Court failed to comply with the procedural requirements of Fed. R. Civ. P. 55 when it
entered default judgment, instead focusing on the merits of the District Court’s decision
to strike the answer.
   3
     We have jurisdiction pursuant to 28 U.S.C. § 1291, and will review the District
Court’s grant of the motion to strike Wright’s answer, as the parties agree we should,
under an abuse of discretion standard. Cf. United States v. $ 23,000 in United States
Currency, 356 F.3d 157, 168-69 (1st Cir. 2004) (applying an abuse of discretion standard
and noting that its “ruling is in accord with other Courts of Appeals that have similarly
found no abuse of discretion when a district court requires claimants to comply strictly
with the verified statement requirement of Rule C(6)”); United States v. Beechcraft
Queen Airplane, 789 F.2d 627, 630 (8th Cir. 1986) (holding it was not an abuse of
discretion for the District Court to strike an answer not preceded by a verified claim); see
United States v. $ 8,221,877.16 of United States Currency, 330 F.3d 141, 150 n.9 (3d Cir.
2003) (citing cases applying abuse of discretion standard of review to district courts’
decisions to strike claims).

                                             4
                                             II.

       The verified statement of interest serves as the means of establishing statutory

standing in forfeiture actions. See United States v. Contents of Accounts Nos.

3034504504 & 144-07143 (In re Friko Corp.), 971 F.2d 974, 984 (3d Cir. 1992) (“Article

III standing requires the claimant to show an interest in the property sufficient to create a

‘case or controversy,’ while statutory standing requires claimants to comply with certain

procedures.”); see also David B. Smith, Prosecution and Defense of Forfeiture Cases §

9.04[1][a] (noting that statutory standing “is established by filing a timely verified claim

pursuant to Rule C(6) of the Supplemental Rules”). “Statutory standing is a threshold

issue that determines whether a party is properly before the court.” United States v. $

8,221.877.16 in United States Currency, 330 F.3d 141, 150 n.9 (3d Cir. 2003) (emphasis

removed).

       The timing requirements of Rule C(6) permit courts to “hear all interested parties

and resolve the dispute without delay.” United States v. Various Computers and

Computer Equipment, 82 F.3d 582, 585 (3d Cir. 1996). The statement of interest must be

verified “to minimize the danger of false claims.” Friko Corp., 971 F.2d at 984. A sister

circuit has explained:

       The filing of a verified statement, as required by Rule C(6), is no mere
       procedural technicality. It forces claimants to assert their alleged ownership
       under oath, creating a deterrent against filing false claims. For this reason,
       filing a verified statement is normally “a prerequisite to the right to file an
       answer and defend on the merits.”



                                              5
$23,000, 356 F.3d at 163 (citations omitted); see United States v. Commodity Account No.

549 54930, 219 F.3d 595, 597 (7th Cir. 2000) (“Verification forces the claimant to place

himself at risk for perjury of false claims, and the requirement of oath or affirmation is

not a mere technical requirement that we easily excuse”).

       Here, Wright received proper notice yet never filed a verified statement of interest,

as required to establish statutory standing in the civil forfeiture proceeding. He did,

however, file verified claims in the administrative forfeiture proceedings, but any

contention that these filings were sufficient to bestow statutory standing in the civil

forfeiture proceeding is unavailing. As the “leading treatise on forfeiture,”

$ 8,221,877.16, 330 F.3d at 155, has pointed out, “the filing of the earlier administrative

claim is not a substitute for the claim that must be filed with the court under Rule C(6).”

David B. Smith, Prosecution and Defense of Forfeiture Cases § 9.04[1].

       Wright also contends that his eventual filing of an answer to the complaint and his

responses to the government’s interrogatories served the purposes of Rule C(6). In at

least one case, which presented “extraordinary circumstances,” we permitted a claimant

who failed to verify his claim to challenge a forfeiture action. See Various Computers, 82

F.3d at 585. There, the imprisoned, pro se litigant timely filed a claim and answer, but

failed to verify the former as required by Rule C(6). He conceded as much, “but

assert[ed] that the procedural defects were due to his pro se and prison status.” Id. at 584.

Where “[b]oth the court and the Government were aware of the source of [the claimant’s]



                                              6
interest in the property and the basis for his claim of ownership,” we concluded that “it

was error under these circumstances to reject [his] claim merely because of the absence of

verification, especially in light of [his] pro se status and his lack of any knowledge of

Rule C(6).” Id. at 585.

       By contrast, Wright was, and is, represented by counsel yet nonetheless failed to

file a statement of interest, verified or otherwise, despite ultimately filing an answer to the

complaint and responses to the interrogatories of the government. Indeed, after the time

for filing a verified statement of interest had passed, the government informed him by

letter that he had “yet to file a claim and answer as required by Admiralty Rule C” and

asked whether “he still intend[ed] to contest the forfeiture.” Wright’s chosen response

was to file only an untimely answer.

       That decision to forego “plac[ing] himself at risk for perjury,” Commodity Account

No. 549 54930, 219 F.3d at 597, by failing to verify, or even to file, a statement of interest

undermined Rule C(6)’s goal of protecting against false claims and delayed the

government’s ability to promptly effectuate the forfeiture. Accordingly, the District

Court acted well within its discretion when it struck Wright’s answer and entered default

judgment for the government. Cf. $ 8,221,877.16, 330 F.3d at 150 n.9 (noting that “[h]ad

the Court truly held that [the claimant] lacked statutory standing to proceed, the proper

response would have been to strike [the claimant’s] claim”).




                                              7
                                          III.

      The orders of the District Court granting the motions to strike the answer and for

default judgment will be affirmed.




                                           8